Ex parte Quayle
This application is in condition for allowance except for the following matters:

General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
This application has been examined.  Note is made of the election by applicant of the design shown in Group VIII (views 8.1 - 8.12).  Accordingly, the designs shown in Groups I - VII and IX - XI stands withdrawn from further prosecution before the Examiner, the election having been made without traverse in the paper received 12/152021.  

Reproductions
The reproductions are objected to as follows:
The nonelected embodiments of views 1.1 - 7.6 and 91. - 11.6 should be deleted from the reproductions.
View 8.3 appears to be identical to view 8.9.  Applicant should identify the differences between the views.  If both views are indeed identical, applicant should delete one of them. 
View 8.2 appears to be identical to view 8.12.  Applicant should identify the differences between the views.  If both views are indeed identical, applicant should delete one of them. 

Specification
The specification is objected to as follows:
The descriptions of views 1.1 - 7.6 and 9.1 - 11.6 should be deleted from the specification.
The title of the design being claimed must correspond to the name of the article in which the design is embodied or to which the design is applied.  See MPEP 1503.01, 2920.04(a) and 37 CFR 1.1067.  For clarity and accuracy, the title should be amended throughout the application, original oath or declaration excepted, to read: 
 -- Reclining armchair frame --, -- Frame for reclining armchair -- or another similar title. 
The 8.2, 8.3 and 8.10 descriptions inaccurately describe the views. The claimed design is shown in both a retracted and reclined position.  For accuracy and clarity, the 8.1 – 8.12 descriptions should be amended to read:
-- 8.1 is a back view in a reclined position of use.
8.2 is a top view in a reclined position of use.
8.3 is a top view.
8.4 is a front view in a reclined position of use.
8.5 is a back view.
8.6 is a front view.
8.7 is a left view in a reclined position.
8.8 is a left view.
8.9 is a top view.
8.10 is perspective view.
8.11 is a perspective view in a reclined position.
8.12 is a top view in a reclined position. --
Applicants claim is improperly directed to multiple articles of manufacture.  See 35 USC 171. For proper form (37 CFR 1.1025), the claim must be amended to read:
-- We claim: The ornamental design for a [amended title] as shown and described. --

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

The claimed design is patentable over the references cited.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.  Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY ANN CALABRESE whose telephone number is (571)272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at mary.calabrese@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        01/06/2022